NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                Submitted October 8, 2009*
                                                 Decided October 9, 2009

                                                         Before

                                            FRANK H. EASTERBROOK, Chief Judge

                                            RICHARD A. POSNER, Circuit Judge

                                            TERENCE T. EVANS, Circuit Judge

No. 09‐1283

AARON ISBY‐ISRAEL,                                            Appeal from the United States District
    Petitioner‐Appellant,                                     Court for the Southern District of Indiana,
                                                              Terre Haute Division.
           v.
                                                              No. 2:08‐cv‐098‐RLY‐WGH
ALAN FINNAN,
     Defendant‐Appellee.                                      Richard L. Young,
                                                              Judge.




                                                       O R D E R

       Aaron Isby‐Israel, an Indiana prisoner, filed a petition under 28 U.S.C. § 2254
challenging the process afforded him at a disciplinary hearing.  A Disciplinary Hearing


           *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App. P.
34(a)(2).
No. 09‐1283                                                                                 Page 2

Board found that Isby‐Israel had thrown his food tray across the prison range when a guard
refused to serve him the tray of his choice.  His punishment included a loss of 30 days good‐
time credit and a suspended demotion in credit‐earning class.  The district court denied
Isby‐Israel’s petition.

        Isby‐Israel argues that he was denied due process because the Board failed to apply a
preponderance‐of‐the‐evidence standard and relied entirely on the guard’s written
accusation as evidence of his guilt.  Indiana inmates have a protected liberty interest in their
good‐time credits and credit‐earning class, see Montgomery v. Anderson, 262 F.3d 641, 644‐45
(7th Cir. 2001), but due process requires only that there be “some evidence” of misconduct
before those benefits can be taken away, Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472
U.S. 445, 455 (1985); Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007).  This standard
requires only a “modicum of evidence” sufficient to ensure that the disciplinary decision is
not arbitrary.  Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).  A guard’s conduct report
alone can satisfy this standard.  Bandy‐Bey v. Crist, No. 08‐2084, 2009 WL 2591275 at 2 (8th
Cir. Aug. 25, 2009); Hudson v. Johnson, 242 F.3d 534, 536‐37 (5th Cir. 2001); McPherson v.
McBride, 188 F.3d 784, 786 (7th Cir. 1999).  The report, written and signed by the guard who
witnessed Isby‐Israel’s tirade, gives the time of day and describes the incident.  It is
sufficient to support the Board’s guilty finding.  See McPherson, 188 F.3d at 786.

        Isby‐Israel also argues that the disciplinary rule he violated, Section B‐236 of
Indiana’s Adult Disciplinary Procedures, is too general to give inmates fair notice of the
conduct it prohibits.  Section B‐236 prohibits “disorderly conduct: exhibiting disruptive
and/or violent conduct which disrupts the security of the facility or other area in which the
offender is located.”  The district court concluded that this language is not impermissibly
vague and we agree.  A regulation must be sufficiently definite to give people of ordinary
intelligence notice of the conduct it prohibits, United States v. Turcotte, 405 F.3d 515, 531 (7th
Cir. 2005), but a plaintiff who engaged in behavior unmistakably proscribed by a disputed
regulation cannot mount a facial challenge, Vill. of Hoffman Estates v. Flipside, Hoffman
Estates, Inc., 455 U.S. 489, 495 (1982).

        The terms “disruptive” and “violent” in B‐236 are reasonably clear, and an inmate of
ordinary intelligence would know that throwing a food tray is an act sanctionable under B‐
236.  Because his conduct falls well within the scope of the rule’s plain language, Isby‐
Israel’s vagueness challenge fails.

                                                                                     AFFIRMED.